Citation Nr: 1456018	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

(The issues of entitlement to service connection for a left elbow disability, a right knee disability, chronic headaches to include as secondary to service-connected hypertension, an undiagnosed illness manifested by headaches and joint pain, and entitlement to a rating in excess of 10 percent for hypertension will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 2006.
 
This appeal comes before the Board of Veterans Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in March 2012 before a Veterans Law Judge (VLJ) as to the issues of entitlement to service connection for a left elbow disability, a right knee disability, chronic headaches, and an undiagnosed illness as well as the issue of entitlement to an increased disability rating for hypertension which is addressed in a separate decision.  A transcript of this hearing is of record.  He also was afforded a videoconference hearing in October 2014 before the undersigned VLJ as to his claim of entitlement to service connection for sleep apnea.  A transcript of this hearing is of record.

In January 2014, the Board remanded the Veteran's left elbow, right knee, chronic headaches, undiagnosed illness, and hypertension claims for further evidentiary development.  His sleep apnea claim was also remanded for a hearing before a VLJ which as discussed above, he was afforded in October 2014.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea is related to his military service.


CONCLUSIONS OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed sleep apnea was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the issue of entitlement to service connection for sleep apnea.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  Although his claim has been adjudicated by the AOJ on both a direct and secondary basis, since his claim is being granted herein based on a direct service connection theory of entitlement, no further discussion is required regarding the secondary service connection theory.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his current sleep apnea is related to his military service.  

As to Hickson element (1), the medical evidence of record indicates diagnosis of sleep apnea.  See, e.g., a private treatment record from S.A., M.D. dated January 2010.  Based on this evidence, the Board finds that Hickson element (1) is satisfied.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has contended that he experienced symptoms consistent with sleep apnea during service.  Specifically, he testified that during service, he was told several times that he snored loudly and would stop breathing in the middle of the night.  Moreover, he had difficulty staying awake during service.  Also, his daughter told him about episodes when he would fall asleep on his couch and it appeared that he was not breathing.  Additionally, a statement submitted in October 2011 from S., who had dated the Veteran since 2007, noted that the Veteran appeared to have health-related issues concerning his sleep.  She further reported that the Veteran snored extremely loudly and would stop breathing.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea.  However, the Veteran is competent to attest to experiencing difficulty sleeping, breathing, and snoring during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of experiencing difficulty sleeping, snoring, and breathing during his period of active military service.  Furthermore, the Board finds that the Veteran report of these symptoms is credible.  Hickson element (2) is therefore arguably met. 

Turning to Hickson element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed sleep apnea is at least as likely as not related to his military service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's sleep apnea in the form of a March 2011 treatment report from R.A., M.D. who is a physician with the 95th Medical Group at the Edwards Air Force Base in California.

Specifically, Dr. R.A. documented the Veteran's report of obstructive sleep apnea symptoms which began while he was on active duty.  Following a review of the Veteran's medical history, Dr. R.A. assessed the Veteran with obstructive sleep apnea and opined that the disability is likely service-connected.  Dr. R.A.'s rationale was based on his review of the Veteran's medical history as well as the Veteran's report of sleep apnea symptoms during service which as discussed above, the Board has found to be credible.  

The opinion of Dr. R.A. was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's sleep apnea is at least as likely as not related to his military service.  The Board also notes that there is no medical opinion of record which suggests that the Veteran's sleep apnea is not related to his military service.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for sleep apnea.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


